DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 1/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claim(s) 1-6, 8-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2018/0317114 A1) in view of Hong et al. (US. Pub. No. 2018/0316619 A1).

Regarding claim 1, Kim discloses a method for receiving a data unit by a receiving device (See Fig. 1B; UE) in a wireless communication system (See Par. [12], [239] of Kim for a reference to receiving, by the terminal [Receiving End] from a base station, at least one RLC protocol data unit PDU), the method comprising: 
detecting that multiple radio link control (RLC) service data unit (SDU) segments of an RLC SDU are missing (See Par. [19], [21], [244] of Kim for a reference to a RLC SDU includes a plurality of segments. The missed [lost] RLCSDU segments are identified in a received RLC protocol data unit (PDU)); 
generating, at an RLC entity of the receiving device, a status protocol data unit (PDU) for the multiple missing RLC SDU segments (See Par. [19], [27], [239] of Kim for a reference to the receiving side RLC layer apparatus [Terminal] generates an RLC status report message reporting the missed RLC SDU segments. The RLC status report message is transmitted within an RLC PDU); and 
transmitting the status PDU to a transmitting side (See Par. [19], [239], [257] of Kim for a reference to the receiving side RLC layer apparatus transmits the generated RLC PDU [Identifying the lost plurality of SDU segments] to the transmitting side RLC layer apparatus [Base Station]), 
wherein the status PDU contains location information on each of the multiple missing RLC SDU segments within the RLC SDU (See Par. [253], [261], [292] of Kim for a reference to the RLC status PDU includes a start offset (SOStart) field and an end offset (SOEnd) field that are associated with each NACK)_SN [associated with each missing SDU segment]. The SOStart and the SOEnd fields indicate the segment’s location of the corresponding RLC PDU).
Kim does not explicitly disclose wherein the status PDU contains one sequence number (SN) for the multiple missing RLC SDU segments.
However, Hong discloses wherein the status PDU contains one sequence number (SN) for the multiple missing RLC SDU segments (See Par. [60], [84]-[85], [91] of Hong for a reference to the RLC status PDU is configured by attaching a header that includes a sequence number (SN) to the PDU identifying all the plurality of the lost SDU segments. The RLC status PDU, further includes a NACK sequence number, which is a sequence number of the lost RLC SDU).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong and Kim. The motivation for combination would be to improving the system’s performance, by configuring an efficient RLC status PDU capable of transmitting/receiving information regarding the lost RLC data unit with minimizing the system’s load. (Hong; Par. [205])


Regarding claim 2, the combination of Kim and Hong, specifically Kim discloses wherein the location information is a start offset (SOStart) and an end offset (SOEnd) of each missing RLC SDU segment of the RLC SDU (See Par. [253], [261], [292] of Kim for a reference to the RLC status PDU includes a start offset (SOStart) field and an end offset (SOEnd) field that are associated with each NACK)_SN [associated with each missing SDU segment]. The SOStart and the SOEnd fields indicate the segment’s location of the corresponding RLC PDU).  


Regarding claim 3, the combination of Kim and Hong, specifically Kim discloses wherein the status PDU contains a first indicator (E1) field, a second indicator (E2) field and a third indicator (E3) field (See Par. [239], [287] and Fig. 2IA – 2IC of Kim for a reference to the RLC status report PDU includes one or more NACK_SN associated with the missed RLC SDU segments, as well as E1, E2 and E3 fields), and wherein the El field indicates whether or not a SN (NACKSN) for a missing RLC SDU or missing RLC SDU segment follows after the E3 field (See Par. [239] of Kim for a reference to the E1 field indicates whether at least a one NACK_SN [associated with a missing SDU] follows the E3).  


Regarding claim 4, the combination of Kim and Hong, specifically Kim discloses wherein, if the El field indicates that a NACKSN does not follow after the E3 field, fields after the E3 field are associated with a latest SN before the El field (See Par. [294], [308]-[309] of Kim for a reference to that when E1 field is set to “0”, the highest sequence number that has not been received yet or the lowest serial number that has not been received yet, can be included in the latest NACK-SN before the E1 field).  

Regarding claim 5, the combination of Kim and Hong, specifically Kim discloses wherein the E2 field indicates whether or not a set of SOStart and SOEnd follow after the E3 field or a NACK_SN (See Par. [239] of Kim for a reference to the E2 field indicates whether or not SOStart and SOEnd fields indicating a part of the NACK_SN [Sequence number of missed SDU segments] follow), 
wherein the E3 field indicates whether or not a NACKSN range follows after the E3 field or a SOEnd associated with a NACKSN indicated by a latest El field (See Par. [257] of Kim for a reference to the E3 field indicates whether or not there are NACK_Range fields [Number of missing RLC PDUs] indicating how many serial numbers above (larger) or below (smaller) from the current [Latest] serial number indicated by the NACK_SN are missed), 
wherein, if the El field indicates that a NACKSN does not follow after the E3 field (See Par. [245]; Table 3 of Kim for a reference to when the value of E1 is “0”, this indicates a set of NACK_SN, E1 and E2 does not follow), if the E2 field indicates that a set of SOStart and SOEnd does not follow after the E3 field (See Par. [251]; Table 4 of Kim for a reference to when the value of E2 is “0”, this indicates a set of SOStart and SOEnd does not follow for this particular NACK_SN), and  44Docket No. 2101-71972 if the E3 field indicates that a SN range field follows after the E3 field (See Par. [262], [284] of Kim for a reference to E3 field may be set to 1 to indicate that NACK_Range field follows), a field after the E3 field indicates a number of consecutive NACKSNs next to a SN of a last missing RLC SDU or RLC SDU segment indicate by a latest NACKSN or NACKSN range before the E1, E2 and E3 fields (See Par. [262]-[265] of Kim for a reference to when E1 is 0, E2 is 0 and E3 is set to 1, then E3 is followed by the NACK_Range field that indicates the number of consecutive NACK_SNs that have been missed and indicates the regions for the corresponding consecutive missed PDUs [See Fig. 2IA; 2I-15]).  


Regarding claim 6, the combination of Kim and Hong, specifically Kim discloses wherein the E2 field indicates whether or not a set of SOStart and SOEnd follow after the E3 field or a NACK_SN (See Par. [239] of Kim for a reference to the E2 field indicates whether or not SOStart and SOEnd fields indicating a part of the NACK_SN [Sequence number of missed SDU segments] follow), 
wherein the E3 field indicates whether or not a NACKSN range field follows after the E3 field or a SOEnd associated with a NACKSN indicated by a latest El field (See Par. [257] of Kim for a reference to the E3 field indicates whether or not there are NACK_Range fields [Number of missing RLC PDUs] indicating how many serial numbers above (larger) or below (smaller) from the current [Latest] serial number indicated by the NACK_SN are missed), 
wherein, if the El field indicates that a NACKSN does not follow after the E3 field (See Par. [245]; Table 3 of Kim for a reference to when the value of E1 is “0”, this indicates a set of NACK_SN, E1 and E2 does not follow), if the E2 field indicates that a set of SOStart and SOEnd does not follow after the E3 field(See Par. [251]; Table 4 of Kim for a reference to when the value of E2 is “0”, this indicates a set of SOStart and SOEnd does not follow for this particular NACK_SN), and if the E3 field indicates that a NACKSN range field does not follow after the E3 field (See Par. [260]-[261] of Kim for a reference to E3 field may be set to 0 to indicate that an individual RLC PDU has been missed and that the NACK_Range field does not follow), the E1, E2 and E3 fields indicate the end of the status PDU (See Par. [260], [284], [287]; Table 9 of Kim for a reference to when E1 is 0, E2 is 0 and E3 is set to 0, this indicates that the NACK_Range field does not follow the E3 field to indicate only one NACK_SN and the end of the status PDU [See Fig. 2IA; 2I-05]).  


Regarding claim 8, Kim discloses a method for transmitting a data unit by a transmitting device (See Fig. 1B; eNB) in a wireless communication system (See Par. [12], [239] of Kim for a reference to receiving, by the terminal [Receiving End] from a base station, at least one RLC protocol data unit PDU), the method comprising: 
receiving a status PDU (See Par. [19], [239], [257] of Kim for a reference to the receiving side RLC layer apparatus transmits the generated RLC PDU [Identifying the lost plurality of SDU segments] to the transmitting side RLC layer apparatus [Base Station]); and 
transmitting a radio link control (RLC) service data unit (SDU) or RLC SDU segment indicated by the status PDU (See Par. [228] of Kim for a reference to retransmitting the missed SDUs indicated in the RLC status report), 
wherein the status PDU contains location information on each of the multiple missing RLC SDU segments within the RLC SDU (See Par. [253], [261], [292] of Kim for a reference to the RLC status PDU includes a start offset (SOStart) field and an end offset (SOEnd) field that are associated with each NACK)_SN [associated with each missing SDU segment]. The SOStart and the SOEnd fields indicate the segment’s location of the corresponding RLC PDU).
Kim does not explicitly disclose wherein the status PDU contains one sequence number (SN) for the multiple missing RLC SDU segments.
However, Hong discloses wherein the status PDU contains one sequence number (SN) for the multiple missing RLC SDU segments (See Par. [60], [84]-[85], [91] of Hong for a reference to the RLC status PDU is configured by attaching a header that includes a sequence number (SN) to the PDU identifying all the plurality of the lost SDU segments. The RLC status PDU, further includes a NACK sequence number, which is a sequence number of the lost RLC SDU).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Hong and Kim. The motivation for combination would be to improving the system’s performance, by configuring an efficient RLC status PDU capable of transmitting/receiving information regarding the lost RLC data unit with minimizing the system’s load. (Hong; Par. [205])
Regarding claim 9, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 10, the claim is interpreted and rejected for the same reasons as set forth in claim 4.
 
Regarding claim 11, the claim is interpreted and rejected for the same reasons as set forth in claim, including a receiving device (See Fig. 1B; UE) for receiving a data unit in a wireless communication system (See Par. [12], [239] of Kim for a reference to receiving, by the terminal [Receiving End] from a base station, at least one RLC protocol data unit PDU), the receiving device comprising: a transceiver (See [Par. [19] and Fig. 4I; Baseband processor 4i-20 & RF processor 4i-10 [Transceiver]), and a processor configured to control the transceiver (See [Par. [19] and Fig. 4I; controller 4i-40), 

Regarding claim 12, the claim is interpreted and rejected for the same reasons as set forth in claim 2.

Regarding claim 13, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 14, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

Regarding claim 15, the claim is interpreted and rejected for the same reasons as set forth in claim 5.

Regarding claim 16, the claim is interpreted and rejected for the same reasons as set forth in claim 6.



Regarding claim 18, the claim is interpreted and rejected for the same reasons as set forth in claim 8, including transmitting device (See Fig. 1B; eNB) for transmitting a data unit in a wireless communication system (See Par. [12], [239] of Kim for a reference to receiving, by the terminal [Receiving End] from a base station, at least one RLC protocol data unit PDU), the transmitting device comprising: a transceiver (See [Par. [19] and Fig. 4J; Baseband processor 4j-20 & RF processor 4j-10 [Transceiver]), and a processor configured to control the transceiver (See [Par. [19] and Fig. 4j; controller 4j-50)


Regarding claim 19, the claim is interpreted and rejected for the same reasons as set forth in claim 3.

Regarding claim 20, the claim is interpreted and rejected for the same reasons as set forth in claim 4.

5.	Claim(s) 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US. Pub. No. 2018/0317114 A1) in view of Hong et al. and further in view of Quan et al. (US. Pub. No. 2019/0230736 A1).

Regarding claim 7, the combination of Kim and Hong does not explicitly disclose the method according to claim 1, further comprising: starting a reassembly timer for the RLC SDU if an RLC SDU segment of the RLC SDU is first received at the RLC entity; and generating the status PDU if the reassembly timer expires.  

However, Quan discloses starting a reassembly timer for the RLC SDU if an RLC SDU segment of the RLC SDU is first received at the RLC entity (See Par. [37]-[39] of Quan for a reference to when the first RLC PDU includes a segment of an RLC SDU that fails to be reassembled, the data receiving apparatus starts a timer at a first discontinuous position); and 
generating the status PDU if the reassembly timer expires (See Par. [188] of Quan for a reference to when the associated reassembly timer expires, an RLC status report is triggered).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Quan, Hong and Kim. The motivation for combination would be to improving the system’s performance, by increasing the peak rate, bandwidth and improving the user’s overall experience and data processing efficiency. (Quan; Par. [3]-[4])
Regarding claim 17, the claim is interpreted and rejected for the same reasons as set forth in claim 7.
Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Loehr et al. (US. Pub. No. 2019/0230667 A1) discloses  transmission and reception processing on multiple layers in a communication system.
Lee et al. (US. Pub. No. 2017/0064768 A1) discloses dynamic PDCP status report polling for LTE-WLAN aggregation.  
Ohta et al. (US. Pub. No. 2016/0066362 A1) discloses method that improve communication efficiency between wireless communication stations by realizing dual connectivity.

7.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413         

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413